Citation Nr: 1613518	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from January 1966 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO in Waco, Texas.

The Board notes that the Veteran was scheduled for a hearing on November 19, 2015.  On November 18, 2015, the Veteran submitted a statement indicating that he would not be able to attend the hearing.  As he did not request that this hearing be rescheduled, the Board will proceed to adjudicate the claim as done below. 


FINDING OF FACT

A heart condition is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is ischemic heart disease shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by active service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A December 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no competent evidence linking the Veteran's claimed disability to service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that exposure to Agent Orange or herbicides resulted in his claimed disability.  However, as will be discussed in greater below, the Board finds no credible evidence of Agent Orange exposure while on active duty. 

In this case, while the Veteran was provided VA examinations in January and April of 2011, no medical nexus opinion has been provided.  The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of a heart condition of any kind, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of this disability since his active duty.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disability and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As cardiovascular-renal disease is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic diseases apply to the issue on appeal.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2015).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking service connection for ischemic heart disease.  Specifically, the Veteran asserted that he developed ischemic heart disease as a result of in-service exposure to Agent Orange.  In his July 2013 substantive appeal, the Veteran indicated that he had a temporary duty assignment at Da Nang airbase in South Vietnam on April 15, 1968.  He asserted that he left the United States on April 12, 1968, and reported to his new duty station of Udorn Thailand on April 17, 1968.  During the interim time between April 12 and April 17, he asserted that he was ferrying a fighter bomber aircraft (F-4D) from the United States to Da Nang airbase.  He asserted that, had he been ordered to use a contract carrier aircraft, which was the usual way troops were deployed, he would have arrived at his new permanent duty station within a day or two of leaving the United States.  The Veteran claimed that he was delayed in Da Nang because of the unavailability of air transportation.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of heart disease of any kind.

Post-service medical evidence documents that the Veteran has a current diagnosis of coronary artery disease status post myocardial infarction, cardiac catheterization (X3), angioplasty (X8) with stent placement (X7), and coronary artery bypass graft with residual scars.  See April 2011 VA heart examination.   

With regard to granting service connection on a presumptive basis as related to in-service exposure to Agent Orange or herbicides, the Board will consider the Veteran's service in Thailand and his alleged service in RVN. 

With respect to the Veteran's service in Thailand, the Veteran has never asserted, nor is there any evidence of record to reflect, that he was exposed to Agent Orange or herbicides while on active duty in Thailand.  The Veteran's personnel records reflect that was a student at the United States Air Force "Opnal" Training Course 111509F, 4593 STURON, Davis-Monthan Air Force Base, Arizona (TAC), effective August 11, 1967.  Subsequently, as of April 17, 1968, he served as a Squadron Pilot Systems Operator F4D with the 13th Tactical Fighter Squadron, at the Udorn Royal Thai Air Force Base in Thailand.  His records reflect that, throughout this service, he flew 91 combat missions, 69 of those over North Vietnam.  

While it is clear from the Veteran's personnel records that he flew over North Vietnam on many occasions during service, the Veteran has never asserted that these missions required landing in the RVN or that he was exposed to Agent Orange on this missions.  Moreover, the Board notes that VA General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with the RVN was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over the RVN.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the RVN is required to establish qualifying service in the RVN.

The Board notes that VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, paragraph 5(b) addresses the procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  In consideration of this verification process, the Board notes that the Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter.  Moreover, he did not serve at a United States Army Base in Thailand as a member of the military police unit or with a military police occupational specialty, and he has at no point asserted that his Agent Orange exposure occurred in Thailand.  A May 2011 VA Memorandum determined that information required to verify service in the RVN or Agent Orange exposure during military service was insufficient to send to the Joint Serves Records Research Center (JSRRC) or to the National Archives and Records Administration (NARA).  As such, the exposure to herbicide or Agent Orange while serving in Thailand is not presumed. 

With respect to the Veteran's reported service in the RVN while en route to Thailand, the Board notes that the Veteran's personnel records reflect that he departed for Thailand on April 12, 1968, and arrived in at Udorn, Royal Thai Air Force Base (RTAFB), Thailand, on April 17, 1968.  However, there is no evidence of record supporting his assertion that he stopped in the RVN between April 12, 1968, and April 17, 1968, or that he served in the RVN at any other point during active duty.  

The Veteran's DD-214 Form does not reflect that he served in the RVN.  In a January 2010 response to a request regarding the Veteran's claimed service in the RVN, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not the Veteran served in the RVN.  It was further noted that pertinent documents or information from the file were being furnished to assist in making a determination.  The response went on to state that the Veteran served on active duty from January 12, 1966, to May 16, 1966, under one service number.  He was honorably discharged to accept a commission and reported for duty on May 17, 1966, and had a honorable release from active duty on May 27, 1972, under another service number.

VA further attempted to verify the Veteran's reported exposure to Agent Orange or herbicides through the Defense Personnel Records Information Retrieval System (DPRIS).  In a December 2010 response, DPRIS stated that they researched the U.S. Air Force (USAF) Station Listing for April 1968 and found that the 13th Tactical Fighter Squadron (TFS), 432nd Tactical Reconnaissance Wing (TRW) was stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand, during the April 1968 period.  They also reviewed the January through June 1968 History submitted by the 432nd Tactical Reconnaissance Wing (TRW), the higher headquarters for the 13th Tactical Fighter Squadron (TFS), and were unable to document that personnel from the unit landed at Da Nang Air Base (AB) during the April 1968 time frame.  They further stated that, if the Veteran could provide the unit of assignment for the aircraft that he was assign to when he left Hill Air Force Base (AFB), Utah, further research could possibly be conducted. 

In a March 2011 response, DPRIS indicated that they reviewed the March through May 1968 History submitted by the 432nd Tactical Reconnaissance Wing (TRW) (at Udorn RTAFB, Thailand), the higher headquarters for the 13th Tactical Fighter Squadron (IFS).  After review of the historical data, they were unable to document that personnel of the 13th TFS landed in South Vietnam during the March through May 1968 time frame.

Further, the Board notes that the claims file contains a Leave and Earning Statement History and various personnel records, which also do not document any service in the RVN.

Therefore, while the Board has considered the Veteran's assertions that the reason that he did not arrive in Thailand for 5 days after his departure from the United States is because he stopped in the RVN while en route, there is simply no evidence of record to support this assertion.  While the Board concedes that it is possible that the Veteran stopped somewhere on his way to Thailand, there is no supporting evidence to verify this alleged stop was in the RVN.  As such, in-service exposure to herbicides or Agent Orange cannot be conceded, and service connection cannot be granted for ischemic heart disease as presumptively associated with in-service exposure to Agent Orange or herbicides.

With regard to granting service connection on a direct basis, there is no medical or lay evidence of record reflecting that the Veteran had heart disease of any kind in service, and no medical evidence has related a current diagnosis of heart disease directly to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service, nor has he indicated that this disability is due directly to his active duty service.  Further, he has not dated his symptoms pertaining to his heart disease back to service.  At an April 2011 heart examination, he specifically reported that his heart condition began in 1989.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection cannot be granted on a direct basis for ischemic heart disease. 

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated a cardiovascular-renal disease to a compensable degree within one year of discharge from active duty.  As such, service connection for heart disease cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).

With regard to the issue of continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the Veteran has not submitted consistent statements reporting a continuity of symptomatology for his heart disease since his active duty service.  As noted above, he specifically reported at the April 2011 examination that his heart condition began in 1989. 

The Board acknowledges the Veteran's lay contentions that he should be granted service connection for ischemic heart disease as a result of his active duty service.  However, the Veteran, as a layperson, is not capable of linking a current diagnosis of heart disease to alleged, unverified exposure to Agent Orange from service.  There is no indication in the claims file that he has medical training or expertise in cardiovascular disorders, or in the effects of Agent Orange exposure, which would render him competent to make such a link, as such a relationship is not obvious to a lay observer. 

Therefore, as the probative evidence of record does not reflect that the Veteran developed ischemic heart disease during or as a direct result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the evidence of record does not support Agent Orange exposure; and the Veteran is not competent to link a post-service diagnosis of ischemic heart disease to service; service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for ischemic heart disease, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


